yd tax_exempt_and_government_entities_division date date o504 51a o2- 6o o512 department of the treasury internal_revenue_service washington d c contact person identification_number telephone number ‘ a employer_identification_number s e r p w o o o m m o i t e e e n t i o o q dear sir or madam this is in response to a letter from m's authorized representatives who have requested certain rulings on m's behalf these rulings concern the unrelated_business_income_tax treatment of certain activities of m under sec_511 through of the internal_revenue_code_of_1986 and the proper classification of income generated from the activities for purposes of calculating m's public support under sec_509 and sec_170 m has also requested rulings with respect to income it receives from two limited_liability companies of which it is a member facts m is a scientific research organization which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 mis organized exclusively for charitable educational and scientific purposes including the utilization of science the scientific method and research for the benefit and education of mankind ‘m and its affiliates operate - for the federal government m carries out scientific research programs for federal state and other government agencies and conducts a relatively small amount of research_and_development for commercial sponsors m also assists the federal government in programs that promote national security and national defense m and its scientists have received many patents copyrights and awards for scientific achievement in summary the vast majority of m's activities further one or more exempt purposes under sec_501 of the code including but not limited to scientific research in the public interest the advancement of science the promotion of national security and education m's activities include a number of projects project concerns a which is owned and operated by an agency of the federal government because of a number of problems with the previous a the government contracted with m to design a new system and to fabricate one unit the unit was to be used as the prototype for testing and evaluation and if successful would also be installed as the permanent replacement m's scientists and engineers faced a number of design issues and devised novel solutions in carrying out this project m employed numerous research scientists and engineers such as those with mechanical and electrical engineering expertise scientific and engineering personnel ranged from junior mechanical engineers to research scientists senior research scientists and a principal research scientist in addition highly skilled machine shop personnel and other technicians fabricated key components m drew on its extensive experience in specialized areas and m's scientists and engineers were able to design and construct a novel system for a unique application a is the only entity of its type and its design imposes extreme restrictions on its size and configuration moreover a must be able to operate under extreme conditions and the power supply is limited in project through a contract with a department of the federal government m operates b a specialized highly technical library used principally by scientists and engineers involved in a certain area b serves as the focal point for specialized science and technology information technical areas covered by b include among others chemical and physical properties ‘medical effects and treatment and one of the primary tasks of b is to identify anid acquire relevant information which is processed into large searchable electronic databases and storage retrieval systems also b identifies develops and applies analytical tools and techniques to help researchers interpret and apply stored information b's technical staff conducts research on science and technology issues based on user needs or at the request of b's users b's bibliographic database is independently searchable by approved scientists and engineers full-text documents are available to users through b's staff who can also provide users with search services on many external databases b produces a number of publications distributed to users free of charge or at a nominal cost in addition to databases b also produces critical reviews technical assessments handbooks and data books state-of-the- art reports proceedings of symposia and training aids for example b prepares and distributes an users who need assistance with special projects such technical assistance projects are separately funded and may or may not be carried out by b personnel themselves __ ina searchable cd-rom format lastly b is required to support because of its sensitivity a substantial part of the information and services provided by b is available only to approved individuals in some cases access is limited to those with appropriate security clearances however b also provides a substantial amount of information to the general_public fof-example through its website b provides free search capabilities for a variety of publicly available information sources such as _ _ the website also provides an internet directory to related topical areas while a free search service is provided for related patents and inventions some of b's publications are available to the public including its newsletter in carrying out its mission b employs individuals with a wide variety of backgrounds and educational credentials up to and including the ph d level others technical staff members library and administrative assistants and a management group most technical and management group members have substantial backgrounds in chemistry biology biochemistry engineering medical_research and defense matters b personnel include among ‘phenomena to c is a highly diversified multi-program laboratory with a broad range of scientific and technical expertise ranging from _ mmanages and operates c and is the employer of all of c's scientific administrative and other personnel c's contract does not itself provide funding for overall laboratory operations rather laboratory operations are funded on a project-by-project and program-by-program basis principally by various offices within an agency of the federal government m has entered into a permit pursuant to which it may use c's facilities for its own research activities including research sponsored by other government agencies and by commercial organizations the spermit is intended to coincide with the term of the contract between m and the government agency the federal government charges m for use of its facilities and pursuant to the permit work performed for other sponsors may not interfere with m's work for the government - project encompasses the d program which is a major undertaking of the federal government that is conducted as part of a research program the fundamental purpose of d is to significantly improve scientists’ ability to understand and predict the very complex mathematical and its algorithms of - are used to estimate the immediate objective of d is to provide an experimental test bed for the study ot processes and to test the results of those processes to improve the empirical understanding of the impact of research stations these stations are equipped with very sophisticated and expensive scientific equipment to make intensive measurements of among other things conditions that controly _ d operates major field physical - and the - ee d also supports a systemandan ‘measurement facility the achievement of d's objectives will lead to an improved understanding of xplicitly recognizing the crucial role of _ -- effects disamajor _ _ fesearch program led by c d's chief scientists are employees of m and are located at c both scientists also serve as members of the d executive committee under the proposal for this project provided to the federal government for fy norker-years of effort of which or d will consume approximately _ worker-years is for personnel classified as scientific _ project concerns e which was established pursuant to an agreement with another ands from the foreign_country the major goals of e are to engage certain country in andto that those will ‘toa in the creation of sustainable jobs for that these 3e-able to transition their skills into other activities that promote e will accomplish these objectives by assisting the e program is striving to ensure ate enh lac eiaden aan me see ve cess dvase ccarettnmpyaeynaiemuer cd cpp ene _ _ leconomic development m is primarily working to develop an infrastructure to nurture and sustain businesses in certain cities in the foreign_country among other tasks m is currently helping to create _ centers and provide other support in certain cities the centers have been established to carry out economic development tasks such as assisting the cities in identifying the types of businesses to be developed planning how to do it and carrying out initial steps an example is m's effort to help modernize a which is one of the highest priority items for the city's government under the fy proposal to a federal_agency approximately of the worker-hours consumed by e consist of m employees classified as scientific m's activities serve u s national security objectives this project is funded entirely by the government plant project f is a state corporate agency and a not-for-profit _' mand f established g a limited_liability_company having not-for-profit purposes g was awarded a contract to manage and operate a conduct basic and applied research create scientific knowledge and technical solutions in key areas of science increase the availability of environment and contribute to national security each year the guest researchers who spend two weeks or longer at the responsibilities g must maintain and enhance the science and technology _ ____ 'fora year period the _y core competencies including hosts a number of among its other _ festore and protect the mission is to science and advanced __ and _ sciences and technology advanced ee _3 instrumentation controls and measurement science and technology and technologies g also operates very sophisticated and often _____ unique experimental facilities that serve not only scientists associated with the host institution but also scientific researchers from around the world in most cases scientists must propose research projects that are evaluated and prioritized by the user facility's research review board this operation advances scientific research by making unique and sophisticated facilities available to a wide range of scientists g is also authorized by its organizing documents to engage in scientific research technology development and educational activities g is treated as a partnership for federal_income_tax purposes and as such each of g's various activities is allocated to m of the income from project is connected to the federal government which conducts a substantial scientific __as a viable research program intended to develop source a strategy was developed that emphasizes basic_research in developing a better understanding of - and developing and evaluating competing concepts and technologies for creating program is intended to research materials that can withstand the conditions likely to be encounteredina _ ___ studies materials program scientists and engineers atthe identified materials systems that have the potential to meet the safety and environmental goals of materials are being tested over an extended period of time in conditions intended to simulate those expected in a dimensional stability mechanical properties and corrosion resistance in various based on the results of those studies g's scientists develop new _ experiments are carried out to explore the materials’ in connection with the these and scientists also study related issues m states the purpose of this project is not to develop a expected to improve the materials’ behavior in future experiments g's rath tr its 'mission is to advance _ science science and ‘source thus this project is consistent with the general u s governmental technology - the knowledge base needed for an economically and environmentally attractive purpose of developing the science and technology needed for _ __ is to be conducted by scientific technicians and administrative staff ‘proposed budget for this project is approximately the worker-years of effort of which by r d technicians and staff by hourly z - - _ 410f _ project involves an agency of the federal government which is funding the source ofa research is used when __ __ in the world construction of a new to understand the _ completed this project will provide the mos allowing scientists to obtain much more detailed the os jwill be responsible for operating the facility development and construction is occurring through a collaboration of scientists and engineers are responsible for the design and construction ofthe will be available to scientists and engineers from universities laboratories and industry approximately of many scientists using the facility annually approximately of g's scientific staff for accommodate thousands of projects per year because not all users will be experts in oe ' with the user community to ensure its effective and proper use g's scientists and engineers will maintain and operate the facility and work closely and testing and for other purposes experimental areas will is expected to be available through a proposal process with _ the will be available to _____ h is a nonprofit corporation that has been recognized as exempt from federal_income_tax under sec_501 of the code and classified as other than a private_foundation under sec_509 is a not-for-profit limited_liability_company established by m and h which holds the membership interest in on behalf of a_ operating and managing j and is treated as a partnership for federal tax purposes each memberhasa___ interest in which was awarded the contract to manage and operate j fora year period i's limited_liability_company agreement states it is organized exclusively for charitable scientific testing for public safety literary or educational_purposes to engage in scientific research and educational activities and any other related activities for which not-for- profit limited_liability companies may be organized under the act and which are in furtherance of scientific research and educational activities was formed for the purpose of asa __ __ 4's mission is to conceive design construct and operate complex leading-edge user-oriented facilities in a safe and environmentally benign manner that is responsive not only to the government but also to the needs of the users carry out basic and applied research in long-term programs at the frontier of science that supports governmental missions and the needs of the user community develop advanced technologies that address national needs and initiate their transfer to other organizations and to the commercial sector disseminate technical knowledge to educate new generations of scientists and engineers to maintain technical currency in the nation's workforce and to encourage scientific awareness in the general_public in carrying out j's mission and pursuant to its contract to manage and operate the the basic science and focuses on three major research areas first for example is required to conduct research into the fundamental science programs that emphasize ‘science _ aa -6- properties of and the chemistry and physics of _- _ - _ sciences the second important research area requires to conduct sciences and including applied iwciences the contract emphasizes the importance of broad collaborations between and among j and outside researchers there is also an emphasis in this area on collaborations with industry including personnel exchanges such industry collaborations will emphasize excellence in basic_research as well as relevance to industry needs lastly is required to conduct research into the fundamental properties of lis also required to conduct research in operating j employs scientists engineers and other professionals many of whom hold ph d degrees the structure of dollar_figure research and the and and in -s and project concerns j which recently completed the construction of a this ___-_ is intended to answer some of the most basic questions about the that creates _ fand_ of __ from the to the the _ scientists only is an employee resident at j a is intended to serve as an experimental facility for all qualified scientists proposals for experiments are submitted to j's associate laboratory director proposals that pass an initial screening are distributed to the program advisory committee for consideration the committee is composed of _ subcommittee for scientific merit and technical feasibility considers each proposal proposals are accepted deferred or rejected the operating budget as distinct from funding for specific projects covers the personnel material and electric power costs necessary for the basic operation repair maintenance and improvement of the highly trained scientific and technical staff accomplishes these tasks the budget funds supporting staff who conduct a variety of ancillary activities including budget and finance environmental safety and health and waste management the budget also includes a capital equipment component to cover items such as new control system equipment and software and service building upgrades the federal government funds the operating budget project focuses on which employs a large number of experimental physicists and and its associated equipment theoretical physicists at j to advance the project carried out at j is to advance the st ‘on the fora the present level of understanding is composed - _ the goal of this understanding of - _ inconsistencies of oo ‘as there are known limitations and this oroiect is intended to make progress toward a 3y answering both wy uestions the experimental physics __ component of this project focuses on the design construction operation and analysis of experiments with a specific emphasis on the behavior of certain the theoretical physics component focuses on j's strong group of physicists involved in __ - ' and often involves the use of large high-speed computers to model processes and analyze data the theoretical and experimental physicists collaborate closely and publish numerous papers annually law and analysis - unrelated_business_income_tax wey ee tne sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides in part that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes advancement of education or science and lessening the burdens of government sec_1_501_c_3_-1 of the regulations defines the term educational as used in sec_501 of the code to mean the instruction or training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that a scientific_organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 of the code includes the carrying on of scientific research in the public’ interest the regulation provides that research is not synonymous with scientific and for research to be scientific within the meaning of sec_501 c it must be carried on in furtherance of a scientific purpose sec_1_501_c_3_-1 of the regulations further provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc sec_1_501_c_3_-1 of the regulations provides that scientific research will be regarded as carried on in the public interest a if the results of such research are made available to the public ona nondiscriminatory basis b if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c if such research is directed toward benefiting the public examples of scientific research which is directed toward benefiting the public and therefore carried on in the public interest include scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public and scientific research carried on for the purpose of discovering a cure for a disease sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations described in sec_501 including those described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions both computed with the modifications provided in sec_512 sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership's deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance of the organization's exempt_purpose or function sec_513 of the code and sec_1_513-1 of the regulations define the term trade_or_business as any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that unless one of the specific exceptions of sec_512 or sec_513 of the code is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that specific activities of an exempt_organization will ordinarily be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non- exempt_organizations sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than the production_of_income and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved 554_fsupp_1379 w d mo affd 744_f2d_635 cir concerned a nonprofit organization that was recognized as tax- exempt because it conducted scientific research within the meaning of sec_501 of the code the service asserted that the organization's income from a number of privately sponsored research projects generated unrelated_business_income although approximately percent of the organization's research projects were performed for various governmental entities the court noted the projects at issue appeared to represent nearly all of the projects done for non-governmental sponsors during the period in question in evaluating whether the amen ne aman eal enon 003u3065 projects were substantially related to the organization's exempt purposes the court stated that the application of the unrelated_business_income provisions depended on whether the activities were scientific within the meaning of sec_501 of the code the court ruled that the organization's activities with minor exceptions were scientific research in iit research institute v united_states cl_ct an organization iitri was recognized as exempt under sec_501 of the code on the basis it performed scientific research approximately percent of iitri's research was conducted pursuant to contracts with federal and state governmental agencies the remainder was performed for industry after conducting an examination of iitri the service stated contracts out of a sample of generated unrelated_business_taxable_income eleven of the contracts were seen as unrelated to iitri's exempt_purpose because they were not scientific in nature however the claims_court concluded that all eleven of these projects did qualify as scientific research within the meaning of sec_501 in concluding the eleven contracts were substantially related to iitri's exempt scientific purpose the claims_court outlined five factors it used to identify contracts as scientific in nature the court stated any of the contracts in question could be deemed to be scientific research because it either - involved the use of observation or experimentation to formulate or verify facts or natural laws could only have been performed by an individual with advanced scientific or technical expertise added to knowledge within a particular scientific field involved the application of mathematical reasoning and or was an attempt to systematize or classify a body of scientific knowledge by collecting information and presenting it in a useful form three requirements must be met in order for an income-producing activity of an exempt_organization to constitute an unrelated_trade_or_business under sec_513 of the code there must be a trade_or_business the trade_or_business must be regularly carried on and the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations it is necessary for an activity to meet each of these requirements in order to conclude that it constitutes an unrelated_trade_or_business here amounts derived by m from the projects described above constitute income from a trade_or_business under sec_513 of the code because the term trade_or_business includes any activity carried on for the production_of_income from selling goods or performing services m's projects are also regularly carried on under sec_1_513-1 of the regulations because the term regularly carried on refers to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued at the heart of this issue is whether the projects are substantially related to m's exempt purposes a trade_or_business is related to an organization's exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt e v -10- purposes it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to exempt purposes the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes see sec_1_513-1 of the regulations in making this determination all the facts and circumstances must be considered m's stated purposes are charitable scientific and educational m's purposes also encompass advancing science and education in considering all of the available information attendant to the eight projects described above we believe each one is substantially related to the accomplishment of one or more of m's exempt purposes specifically most of the projects have a substantial causal relationship to the accomplishment of m's scientific purposes within the meaning of sec_501 c of the code and sec_1_501_c_3_-1 of the regulations whether carried on directly by m or through m's membership interest in the llc's described above these projects are carried on in the public interest because the research is performed for the united_states and is directed toward benefiting the public see midwest research institute v united_states and iit research institute v united_states supra some of the projects further charitable purposes by lessening the burdens of government and by advancing science and education in accordance with sec_1_501_c_3_-1 other projects are substantially related to m's educational purpose within the meaning of sec_1_501_c_3_-1 _ in fact many of the projects contribute to more than one of m's exempt purposes under sec_501 see sec_1_513-1 law and analysis - publicly supported test sec_509 of the code provides in part that the term private_foundation means a domestic or foreign organization described in sec_501 c other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization referred to in sec_170 which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 a from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations states that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally receives from governmental units referred to in sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_170a-9 i of the regulations provides that of the contributions by an individual trust or corporation are to be included in the denominator of the one-third test as total support however such contributions from any one party are limited in the numerator of -11- the fraction to an amount equal to of the organization's total support for the relevant period the limitation does not apply to support received from governmental units referred to in sec_170 of the code or to contributions from organizations described in sec_170 sec_1_170a-9 of the regulations provides that support is defined in sec_509 of the code but excludes amounts described in sec_509 the regulation also provides that support does not include amounts received from the exercise or performance of an organization's exempt functions including amounts received from an activity that is substantially related to the organization's exempt purposes sec_1_170a-9 of the regulations provides that support from a governmental_unit includes any amounts received from a governmental_unit including donations contributions payments under service contracts and research grants such amounts will not constitute support from a governmental_unit however if they represent amounts received from the exercise or performance of the organization's exempt functions sec_1_170a-9 of the regulations provides that a payment will be treated as support from a governmental_unit when the purpose of the payment is primarily to enable the organization to provide a service to or maintain a facility for the direct benefit of the public rather than primarily to serve the direct and immediate needs of the payor sec_1_170a-9 of the regulations example shows that the numerator of the one-third of support fraction includes of support from governmental units and certain other public_charities plus contributions from the general_public subject_to certain limitations the denominator of the fraction includes the organization's total support m is an organization described in sec_509 and sec_170 of the code in determining how to treat amounts derived by m either directly from the eight projects or through its membership in an llc it is necessary to apply the standards contained in sec_1 170a- e of the regulations as noted previously of amounts received from governmental units described in sec_170 are included in the numerator and denominator in calculating the one-third public support_test however such amounts do not constitute support from a governmental_unit if they represent amounts received from the exercise or performance of the organization's exempt functions see sec_1_170a-9 nevertheless a payment will be treated as support from a governmental_unit when the purpose of the payment is primarily to enable the organization to provide a service to or maintain a facility for the direct benefit of the public rather than primarily to serve the direct and immediate needs of the payor see sec_1_170a-9 ii here all the available information establishes that the federal government's payments to m in connection with each of the eight projects described above are intended primarily to enable m to provide services to and maintain facilities for the direct benefit of the public such payments are not intended primarily to serve the direct and immediate needs of the payor whether the amounts in question are received directly by m from the federal government or pursuant to m's membership interest in the llc's as described above of such amounts should be included in the numerator and denominator in calculating the one-third of public support_test in sec_170 these amounts are treated as support from a governmental_unit described in sec_170 conclusions based on the above facts we rule as follows each of the eight projects discussed above is substantially related to m's exempt_purpose under sec_501 of the code and does not constitute unrelated_trade_or_business under sec_513 thus amounts derived by m from these projects do not constitute unrelated_business_taxable_income under sec_512 in determining m's status as other than a private_foundation under sec_509 and sec_170 of the code funding derived by m from each of the eight projects discussed above constitutes support from a governmental_unit described in sec_170 and of such amounts will be included in the numerator and denominator of the one-third public support_test the conclusions stated above are also applicable in the case of amounts received by m through its membership in the llc's that were described previously thus such amounts do not constitute unrelated_business_taxable_income under sec_512 of the code and will be treated as support from a governmental_unit for purposes of the one-third of public support_test under sec_170 this ruling is based on the understanding there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representatives a copy of this letter should be kept in m's permanent records these rulings are directed only to the organization that requested them sec_6110 of the code provides they may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager exempt_organizations technical group
